      Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 1 of 9               PageID 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION
______________________________________________________________________

REAVES LAW FIRM, PLLC,

       Plaintiff,

v.                                                       No.: 2:19-cv-2495

TIGER SPORTS PROPERTIES, LLC,                            JURY DEMANDED

     Defendant.
______________________________________________________________________

                       COMPLAINT FOR DAMAGES
______________________________________________________________________

       COMES NOW the Plaintiff, Reaves Law Firm, PLLC, by and through undersigned

counsel, and hereby files its Complaint against the Defendant, Tiger Sports Properties,

LLC. For its causes of action, Plaintiff, Reaves Law Firm, PLLC, states as follows:

                                      I.     PARTIES

       1.      Plaintiff Reaves Law Firm, PLLC (hereinafter referred to as “Plaintiff”) is a

for-profit corporation incorporated in the State of Tennessee. Plaintiff’s principal office is

located at 4466 Elvis Presley Boulevard, Suite 310, Memphis, Tennessee 38116.

       2.      Defendant Tiger Sports Properties, LLC (hereinafter referred to as

“Defendant”) is a for-profit limited liability company incorporated in the State of Missouri.

Defendant’s principal office is located at 505 Hobbs Road, Jefferson City, Missouri 65109-

5788. Defendant, Tiger Sports Properties, LLC, may be served with process through its

registered agent, CT Corporation System, located at 300 Montvue Road; Knoxville,

Tennessee 37919-5546.
        Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 2 of 9             PageID 2



                             II.     JURISDICTION & VENUE

        3.     This Court has jurisdiction over this cause pursuant to 28 U.S.C. § 1332 as

complete diversity exists as to all named parties to this action, and the amount in

controversy exceeds seventy-five thousand dollars ($75,000.00).

        4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

        5.     This case has been timely filed within the applicable statutory limitations

period governing Plaintiff’s cause of action.

                                   III.   ALLEGATIONS

        6.     Plaintiff incorporates all foregoing paragraphs herein as if restated again in

full.

        7.     At least since February 22, 2019 and on numerous occasions prior to March

6, 2019, Greg Gaston, Defendant’s Senior Manager – Business Development,

represented to Plaintiff that Defendant had the right to grant to Plaintiff contractual rights

to use the name, image, and likeness of Anfernee “Penny” Hardaway (“Coach Hardaway”

or “Penny”).

        8.     At least since February 22, 2019 and on numerous occasions prior to March

6, 2019, Greg Gaston, Defendant’s Senior Manager – Business Development,

represented to Plaintiff that Defendant held the exclusive marketing and sponsorship

rights for University of Memphis including access to Coach Hardaway as the head coach

for the University of Memphis basketball program.

        9.     On or about March 6, 2019, Plaintiff and Defendant entered into a Marketing

& Sponsorship Agreement (“Agreement”).

        10.    A true and copy of the Agreement is attached hereto as Exhibit A.




                                                2
      Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 3 of 9               PageID 3



       11.    Pursuant to the Agreement, Defendant granted Plaintiff certain rights set

forth therein to use the name, image, and likeness of Coach Hardaway for advertising

and marketing Plaintiff’s business.

       12.    Under the Agreement, Plaintiff agreed to make payments to Defendant in

accordance with the schedule set forth in paragraph 6 of the Agreement.

       13.    Pursuant to the terms of the Agreement, Defendant agreed to provide

Plaintiff with opportunities “to further its exposure of its products and/or services through

its association with University [of Memphis] and by sponsoring University athletics.”

       14.    Paragraph 4 of the Agreement provides that “The Reaves Law Firm will be

the only personal injury law firm advertised or associated with Penny during the term of

the agreement. Penny will not advertise or solicit for any personal injury law firms other

than the Reaves Law Firm.”

       15.    Paragraph 5 of the Agreement expressly provides that “Plaintiff will be

entitled access to Penny for filing an organic messaging campaign to be used in all media

mediums.”

       16.    Exhibit A to the Agreement, titled “Benefits,” provides that Defendant will

grant Plaintiff “[r]ights to film an organic messaging campaign (social media, tv, billboards,

etc.) with Head Men’s Basketball Coach.”

       17.    Prior to March 6, 2019, Defendant did not have the right to grant Plaintiff

contractual rights to use the name, image, and likeness of Coach Hardaway.

       18.    On March 6, 2019, Defendant did not have the right to grant Plaintiff

contractual rights to use the name, image, and likeness of Coach Hardaway.




                                              3
      Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 4 of 9            PageID 4



       19.    The duration of the Agreement is for a period of five (5) years, beginning on

July 1, 2019 and ending on June 30, 2024.

       20.    Based upon Defendant’s representations set forth herein and/or the

execution of the Agreement, Plaintiff made payments to Defendant in compliance with the

Agreement.

       21.    Based upon Defendant’s representations set forth herein and/or the

execution of the Agreement, Plaintiff made significant investments for the growth of its

legal practice.

       22.    Based upon Defendant’s representations set forth herein and/or the

execution of the Agreement, Plaintiff paid for numerous advertisements and commercial

media presentations based on its anticipated access to Coach Hardaway.

       23.    Based upon Defendant’s representations set forth herein and/or the

execution of the Agreement, Plaintiff sustained loss profits.

       24.    On or about June 26, 2019, Plaintiff received correspondence from The

Sacks Group, PLLC (hereinafter referred to as “Sacks Group”).

       25.    A true and correct copy of the June 26, 2019 correspondence from the

Sacks Group is attached hereto as Exhibit B.

       26.    In its June 26, 2019 correspondence, the Sacks Group advised Plaintiff (1)

that it represented Coach Hardaway, (2) that Defendant is not authorized to grant any

rights of access to Coach Hardaway, and (3) that Coach Hardaway did not authorize

Plaintiff any use of publicity of his likeness.

       27.    On and after July 1, 2019, Defendant did not have the right to provide

Plaintiff with the benefits set forth in Exhibit A to the Agreement.




                                                  4
        Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 5 of 9             PageID 5



        28.   On and after July 1, 2019, Defendant failed to provide Plaintiff with the

benefits set forth in Exhibit A to the Agreement.

        29.   As a result of Defendant’s contractual breaches and negligent and/or

intentional misrepresentations, Plaintiff sustained substantial economic losses set forth

herein in excess of $75,000.00.

                               IV.    CAUSES OF ACTION

                           COUNT I: BREACH OF CONTRACT

        30.   Plaintiff incorporates all foregoing paragraphs herein as if restated again in

full.

        31.   Prior to June 26, 2019, Plaintiff fully performed all of its obligations to

Defendant pursuant to the Agreement.

        32.   Pursuant to the Agreement, Defendant was contractually obligated to

provide Plaintiff with the benefits set forth in Exhibit A to the Agreement, including but not

limited to, the right to use the name, image, and likeness of Coach Hardaway.

        33.   Defendant materially breached the Agreement by failing to provide Plaintiff

with the benefits set forth in Exhibit A to the Agreement including, but not limited to, the

right to use the name, image, and likeness of Coach Hardaway.

        34.   Plaintiff suffered the monetary damages set forth herein as a result of

Defendant’s breach of the Agreement.




                                              5
        Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 6 of 9               PageID 6



                    COUNT II: NEGLIGENT MISREPRESENTATION

        35.   Plaintiff incorporates all foregoing paragraphs herein as if restated again in

full.

        36.   At all times relevant hereto, Defendant failed to exercise reasonable care in

representing to Plaintiff that it had the right to grant Plaintiff contractual rights to use the

name, image, and likeness of Coach Hardaway.

        37.   At all times relevant hereto, Plaintiff justifiably relied upon Defendant’s

representations set forth herein.

        38.   Plaintiff would not have tendered payment to Defendant under the

Agreement but for Defendant’s representation that it had the right to grant Plaintiff

contractual rights to use the name, image, and likeness of Coach Hardaway and the

benefits set forth in Exhibit A to the Agreement.

        39.   Plaintiff would not have made significant investments and plans for the

growth of its legal practice but for Defendant’s representation that it had the right to grant

Plaintiff contractual rights to use the name, image, and likeness of Coach Hardaway and

the benefits set forth in Exhibit A to the Agreement.

        40.   Plaintiff would not have paid for numerous advertisements and commercial

media presentations based on its anticipated access to Coach Hardaway but for

Defendant’s representation that it had the right to grant Plaintiff contractual rights to use

the name, image, and likeness of Coach Hardaway and the benefits set forth in Exhibit A

to the Agreement.

        41.   Plaintiff suffered the monetary damages set forth herein as a result of

Defendant’s negligent misrepresentations.




                                               6
        Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 7 of 9             PageID 7



                  COUNT III: INTENTIONAL MISREPRESENTATION

        42.   Plaintiff incorporates all foregoing paragraphs herein as if restated again in

full.

        43.   As set forth herein, Defendant represented to Plaintiff that it had the right to

provide Plaintiff with contractual rights to use the name, image, and likeness of Coach

Hardaway.

        44.   As set forth herein, Defendant represented to Plaintiff that Defendant held

the exclusive marketing and sponsorship rights for University of Memphis, including

access to Coach Hardaway as the head coach for the University of Memphis basketball

program.

        45.   When Defendant made the representations set forth herein, it knew that the

representations were false or made the representations recklessly, without any

knowledge of their truth, and as positive assertions.

        46.   Defendant made the representations set forth herein with the intent that they

would be relied upon by Plaintiff.

        47.   Plaintiff acted in reliance on Defendant’s representations as set forth herein.

        48.   Plaintiff suffered the monetary damages set forth herein as a result of

Defendant’s intentional misrepresentations.

                       COUNT IV: COMPENSATORY DAMAGES

        49.   Plaintiff incorporates all foregoing paragraphs herein as if restated again in

full.




                                              7
        Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 8 of 9            PageID 8



        50.    As a result of Defendant’s contractual breaches and/or misrepresentations

set forth herein, Plaintiff sustained monetary damages by tendering significant payment

to Defendant under the Agreement.

        51.    As a result of Defendant’s contractual breaches and/or misrepresentations

set forth herein, Plaintiff sustained monetary damages by paying for numerous

advertisements and commercial media presentations based on its anticipated right to use

the name, image, and likeness of Coach Hardaway.

        52.    As a result of Defendant’s contractual breaches and/or misrepresentations,

Plaintiff suffered monetary damages by paying to expand its legal practice based upon

the reasonably anticipated growth which would result from Plaintiff’s right to use the name,

image, and likeness of Coach Hardaway for advertising and marketing.

        53.    As a result of Defendant’s contractual breaches and/or misrepresentations

set forth herein, Plaintiff sustained lost profits.

                              COUNT V: PUNITIVE DAMAGES

        54.    Plaintiff incorporates all foregoing paragraphs herein as if restated again in

full.

        55.    Defendant’s actions set forth herein were intentional, fraudulent, willful,

wanton and/or reckless and warrant an award of punitive damages.

        56.    Defendant’s actions set forth herein were committed by Greg Gaston who

was employed in a management capacity and was acting within the scope of his

employment.




                                                8
      Case 2:19-cv-02495 Document 1 Filed 08/02/19 Page 9 of 9                  PageID 9



                                   V.     AD DAMNUM

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays:

       A.     That this Complaint be served upon the Defendant and that the Defendant

be required to file an Answer within thirty (30) days of the date of service;

       B.     That Plaintiff be awarded judgment against the Defendant in compensatory

damages for the monetary losses complained of herein, in an amount to be determined

at trial, but in no event less than seventy-five thousand dollars ($75,000.00);

       C.     That Plaintiff be awarded punitive damages against the Defendant;

       D.     That a jury be empaneled to hear this cause;

       E.     That Plaintiff be awarded pre-judgment and post-judgment interest on all

such amounts; and

       F.     All other general and specific legal and equitable relief to which Plaintiff is

entitled in the premises.



                                                  Respectfully submitted,

                                                  THE SPENCE LAW FIRM

                                           By:    /s/ Robert L. J. Spence Jr.
                                                  Robert L. J. Spence, Jr. (BPR #12256)
                                                  Bryan M. Meredith (BPR #26876)
                                                  Andrew M. Horvath (BPR #33862)
                                                  80 Monroe Ave., Garden Suite One
                                                  Memphis, Tennessee 38103
                                                  Office: (901) 312-9160
                                                  Facsimile: (901) 521-9550
                                                  rspence@spence-lawfirm.com
                                                  bmeredith@spence-lawfirm.com
                                                  ahorvath@spence-lawfirm.com

                                                  Attorneys for the Plaintiff




                                             9
